Art. 2. — Sont également expropriés tous les droits
mobiliers et immobiliers qui grèvent ou pourraient
ærever les dits immeubles.

Art. 3. — L'expropriation est déclarée urgente.

Art. 4. — Les Ministres du Plan et des Finances et
de l'Information et des Affaires Culturelles sont

chargés, chacun en ce qui le concerne, de l'exécu-
tion du présent décret qui sera publié au Journal
Officiel de la République Tunisienne.

Fait à Tunis, le 28 mai 1980

P. le Président de la République Tunisfenne
et par délégation
Le Premier Ministre

Mohamed MZALI

Ministère de l'Economie Nationale

MINES

Arrêté du Ministre de l‘Econo: Nationale du
26 mai 1980, portant institution d'une <onces-
sion d'exploitation de substances minérales du
2ème groupe dite « Concession d'Isis »,

Le Ministre de l'Economie Nationale;

Vu le décret du er janvier 1953 sur les Mines;

Vu le décret du 13 décembre 1918, instiluan des dispositions
spéciales Prato qe de Fechercho ct l'exploitation des subs-
fances minérales du Zème groupe, ensemble les textes qui Î!
modifié ou complété; AE rent

Vu la loi N° 73.39 du 23 juillet 1973, portant approbation de
la convention, du cahier des charges et leurs annexes. signes
8 Tunis, le 17 mai 1972, entre l'Etat Tunisien d'une part et lea
Sociétés AGIP SPA, Amoco Tunisia Oil Compagny, Total
Exploration Tunisie d'autre part,

Vu l'arrêté du 27 février 1973, portant institution du permis
de recherche du 2ème groupe, dit « Permis Marin Centre Orien.
tal + au profit des Société précitées:

Vu l'arrêté du 21 mai 1975. portant aulcrisation de cession
partielle au profit do Shell Tunirex, des droits ct Gbligations
détenus par AGIP S.P.A. dans lo permis Marin Centre Oriental,

Vu le protocole d'Accord enregistré le 5 juin 1974 à Ja Direction
des Mines sous le N° 1394 au volume 1 du registre de trans.
<ription d'actes, conclu le 31 mai 1974 entre AGIP et la Société
Shell Tunisienne de Recherches ct d'Exploitation et contresigné
par Amoco et Total coitulaires avec AGIP du permis Marin
Centre Oriental:

Vu la demande enregistrée à ln Direction des Mines et de la
Géologie, le 9 mars 1877, sous les numéros 246 475 et 246 876
inclus. demande par laquelle les Société Amoco, Total, Aglp et
Shell Tunirex sollicitent l'octroi d'une concession d'exploitation
d'hydrocarbures s'étendant sur une sunorficie de (408) quatre
cent huit kilomètres carrés soit (102) cent deux périmètres
élémentaires;

Vu la lettre on date du 11 mai 1977, par Jaquelle la Société
Amoco Tunisia Oil Company a notifié à ses associés, sa décision
de se retirer À dater du 19 mai 1977 de la Concession d'fst

Vu le transfert au profit d'ETAP, par les Compagnies de 20%
de leurs intérêts indivis dans la concession sus-visée, notifié
par Total Exploration Tunisie en date du 7 juin 1077;

Arrête :

Article Premier. — Ii est institué une concession
d'exploitation de substances minérales du second
groupe, dite « Concession d'Isis » au profit des So-
clétés : ETAP, TOTAL, SHELL et AGIP.

Art, 2. — Cette concession est constituée par un
rectangle, s'étendant sur une superficie de quatre
cent huit kilomètres carrés, correspondant à cent
deux perimètres élémentaires, défini par les numéros
des repères suivants : (extrait du tableau général de
repérage annexé au décret du ler janvier 1953 sur
les Mines :

Sommets N° de Repères

-.... 540 548
. 574 548
..... 574 536
-.... 540 536

Art. 2, — La concession d'exploitation d'Isis est
instituée pour une période de 50 années à compter
de la date de publication du présent arrêté au Jour-
nal Officiel de la République Tunisienne.

Tunis, le 26 mai 1980

Le Ministre de l'Economie Nationale

Abdelaziz LASRAM
VU

Le Premier Ministre
Mohamed MZALI

Arrêté du Ministre de l'Economie Nationale du
28 mai 1980, portant autorisation de vente de
minerai de plomb provenant du permis de re-
cherches du 3è groupe n° 148.776.

Le Ministère de l'Economie Nationale;

Vu le décret du ler janvier 1959, sur les mines et notamment
son articls 22,

Vu l'arrété MN° 53 du 5 juin 1870, instituant le permis de
recherches du Jéme groupe N° 148,778, situé au lieu dit « Diebel
El Agab - gouvernorat de Kasserine, en faveur de l'Offico
National des Mines:

Va l'arrélé MN° 43 du 9 novembre 1973, portant premier
renouvellement du du permis;

Vu l'arrêté MN9 17 du 23 noût 1975. portant deuxième renou-
vetlement du pérmus précité,

Vu l'arêté MN° 13 du 24 octobre 197, portant troisième
renouvellement de permis sus-visé

Vu 1e demande en dale du 10 marë 19%, par laquelle l'Office
National des Mines sollicite l'autorisation do disposer d'un lot
de 90 tonnes de minerai de plomb provenant des travaux do
recherches effectués sur lo dit permis: .

Sur le rapport du Directeur des Mines et de la Géologie:

Rs.
Arrête :

Article Premier. — L'Office National des Mines
est autorisé à disposer du lot de 60 tonnes de mine-
rat de plomb provenant du permis de recherche
N° 148.776.

Art. 2, — L'Office National des Mines est tenu
de communiquer à la Direction des Mines et de la
Géologie, immédiatement après la vente tous do-
euments précisant la quantité, la teneur, de prix
et l'organisme acheteur de minerai

Tunis, le 28 mai 1980

Le Ministre de l'Economie Nationale
Abdelaziz LASRAM
VU
Le Promier Ministre
Mohamed MZALI

2 ———————_——_——————

Page 1536

Journal Officiel de la République Tunisienne — 3-6 Juin 1980 N° 33
Le Ministre de l'Economie Nationale;

Vu le décret du er janvier 1953, sur les mines et notamment
l'article 22;

Vu l'arrêté MN° 6 du 27 novembre 1871, instituant le permis
de recherches du 3è groupe N° 177.295 situé au lou dit « Et-
Touila », gouvernorat de Kairouan en faveur de l'Office Nationai
des Mines:

Vu l'arrété MN° 24 du 4 décembre 1974, portant premier renou-
vellement du cit permis:

Vu l'arrêté MN° 18 äu 20 juillet 1578, portant deuxième renou-
vellement du permis précité;

Vu la demande en date du 10 mars 198, par laquelle l'Office
National des Mines sollicite l'autorisation de disposer d'un lot
de @0 tonnes de minerai de plomb provenant des travaux de
recherches effecrués sur le dit permis:

Sur le repport du Directeur des Mines et de la Géologie;
Arrête :

Article Premier, — L'Office National des Mines est
autorisé à disposer du lot de 60 tonnes de minerai
de plomb provenant du permis de recherches n°
177.265.

Art. 2. — L'Office National des Mines est tenu de
communiquer à la Direction des Mines et de la Géo-
logie, immédiatement après la vente, tous documents
précisant la quantité, la teneur, le prix et l'organis-
me acheteur de minerai.

Tunis, le 28 mai 1980

Le Ministre de l'Economie Nationale
Abdelaziz LASRAM
VU
Le Premier Ministre
Mobamed MZALI

Arrêté du Ministre de l'Economie Notionole du
28 mai 1980, portant autorisation du vente
de minerai de pl provenant du permis de
recherches du 3è groupe n° 156.025.

Le Ministre de l'Economie Nationale:

Vu le décret du 1er janvier 1953, sur les mines et notammi
l'article 22 Prment

Vu l'arrété MN° 16 du 14 avril 1972. instituant le permis de
recherches du 3ème groupe N° 158.08, situé au lieu dit « Diebol
El Mecella », gouvernorat de Zaghouan en faveur de l'Office
National des’ Mines;

Vu l'arrêté MN° 2 du 19 février 197, portant premier renou-
vellement du permis ;

Vu l'arrêté MNS 6 du 20 juillet 1878 portant deuxième renou-
vellement du permis précité:

Vu la demande en date du 10 mars 1980, par laquelle l'Office
National des Mines sollicite l'autorisation de disposer d'un lot
de 12 tonnes de mineral de plomb provenant des travaux de
recherches effectués sur le dit permis,

Sur le rapport du Directeur des Minos et de la Géologie;
Arrête :

Article Premier. — L'Office National des Mines
est autorisé à disposer du lot de 120 tonnes de mi-
nerai de plomb provenant du permis de recherches
N° 156.025.

Art. 2. — L'Office National des Mines est tenu
de communiquer à la Direction des Mines et de ia
Géologie immédiatement après la vente, tous do-

cuments précisant la quantité, da teneur, le prix
et l'organisme acheteur de minerai.

Tunis, le 28 mal 1980

Le Ministre àe l'Economie Nationale

Abdelaziz LASRAM
VU

Le Premier Ministre
Mohamed MZALI

Arrêté du Ministre de l'Economie Nationale du
28 mai 1980, portant premier renouvellement
Mers de recherches du 3è groupe n°

Le Ministre de l'Economie Nationale;
Vu le décret du ler jenvier 1953, sur les mines et notemment

les articles 23, 24 et 50;

Vu l'arrêté MN° 4 du 20 mai 1977, instituant lo permia de
recherches du 3ème groupe N° 246.281, situé au lieu dit :
« Henchir El Goussat », gouvernorat du Kef, en faveur de
l'Office National des Mines:

Vu la demande de premier renouvellement enregistrée à la
direction des Mines et de le Géologie le 12 mars 1980 sous le
N° 28.041, présentée par l'Office National des Mines;

Sur le rapport du Directeur des Mines et de la Géologie duquel
it résulte que cette demande est régulière:

Arrête :

Article Premier, — Est renouvelé pour une période
de trois (3) années prenant fin le 19 mai 1983 inclus,
le permis de recherches du 3è groupe n° 246.261, ins-
titué par l'arrêté Mn° 4 du 20 mai 1977.

Art. 2. — Au cours de la période de validité visée
à l'article premier-ci-dessus, l'Office National des
Mines devra effectuer des travaux de recherches ré-
gulièrement poursuivies représentant une dépense
correspondant au minimum à la valeur de 14.400
heures de travail et ce conformément aux disposi-
tions de l'article 33 du décret du ler janvier 1953 sur
les mines.

Art. 3. — Au cours de la période de validité visée
permis d'exploitation ou de concession portant sur
le présent permis de recherches devra obligatoire-
ment être enregistrée à la Direction des Mines et de
la Géologie, à peine de nullité, deux (2) mois au
moins avant la date d'expiration du dit permis.

Tunis, le 28 mai 1980

Le Ministre de l'Economie Nationale

Abdelaziz LASRAM
VU

Le Premier Ministre
Mobamed MZALI

DELEGATION DE SIGNATURE
Arrêté du Ministre de l‘Economie Nationale du

28 moi 1980, portent délégation de signature.
Le Ministre de l'Economie Nationale:

Vu le décret N° 75-384.du 17 juin 1975, autorisant les Ministres
et Secrétaires d'Etat à déléguer leur signeture et notamment le
paragraphe deux de l'article or;

A — —_—_—_—_—_——_

33 Journal Officiel de la République Tunisienne — 3-6 Juin 1980

Page 1537
